DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-18, 20 and 23-26 are pending.
Claims 8, 19 and 21-22 are cancelled.
Claims 1 and 25 are amended.
This office action is in response of the Applicant’s arguments and remarks filed 11/09/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9-15, 17-18, 20 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments in page 11 ln 1-3 that Grid2020 does not disclose the internal circuitry. Examiner respectfully disagrees. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Grid2020 clearly teaches the same concept as presented by the Applicant in his claims. Grid2020 discloses the operations computing device 287 that is technically equivalent to the apparatus that comprises the internal circuitry, comprising: the transformer data 391 is technically equivalent to the transformer monitoring circuitry (fig 4:391, par[0085], [0086]), the meter data 390 is technically equivalent to the smart grid collection circuitry) (fig 4:390, par[0083]), and radio, optical or other wireless mesh networking circuitry (fig 4:305, par[[0081]). Further, Grid2020 discloses the line monitoring devices 270-272 that communicate with the computing device 287 through a wireless network 280 by submitting the line data 392 in figure4, technically equivalent to other wireless network data from other wireless network communication devices deployed in and around the grid network (fig 4:392, par [0039], [0088], wherein the line data 273-275 is data indicative of power usage measurements obtained from the line data collection system 290 along transmission lines 101b-101 d that are collected by the line data 392 in the internal circuitry of the operations computing device 287).

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a wireless power transfer module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0028] and [0075] for the wireless power transfer module is described as a hardware circuitry as an inductor that comprises is part of the transformer device.
 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 6, 9-15, 17-18, 20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grid2020 (WO2013/173230A1) in view of Gerszberg et al. (US2016/0094879A1) hereafter Gerszberg.
As per claim 1, Grid2020 discloses an apparatus comprising:
internal circuitry (fig 2A:287, par[0043], [0044], [0049]: wherein the operations computing device 287 is technically equivalent to the apparatus that comprises the internal circuitry) comprising transformer monitoring circuitry (fig 4:391, par[0085], [0086]: wherein the transformer data 391 is technically equivalent to the transformer monitoring circuitry), smart grid collection circuitry (fig 4:390, par[0083]: wherein the meter data 390 is technically equivalent to the smart grid collection circuitry), and radio, optical or other wireless mesh networking circuitry (fig 4:305, par[[0081]), the internal circuitry configured to:
receive signaling containing information about collected data including (fig 4:308; par[0083], [0084], [0085]: wherein the logic 308 collects the meter data 936-940 and the transformer data 240, 241, fig 2a, para [0046] .The transformer monitoring devices 243, 244 each comprise one or more sensors (not shown) that interface with one or more power lines (not shown) connecting the distribution transformers 104, 121 to the consumer premises 106-111 (FIG. 1). Thus, the one or more sensors of the transformer monitoring devices 243, 244 senses electrical characteristics, e.g., voltage and/or current, present in the power lines as power is delivered to the consumer premises 106-111 through the power lines. Periodically, the transformer monitoring devices 243, 244 sense such electrical characteristics, translate the sensed characteristics into transformer data 240, 241 indicative of electrical characteristics, such as, for example power, and transmit transformer data 240, 241 to the operations computing device 287 via the network 280. Upon receipt, the operations computing device 287 stores the transformer data 240, 241 received. para [0048]. The meter data collection devices 986-991 are communicatively coupled to the network 280. During operation, each meter data collection device 986 -991 senses electrical characteristics of the electricity, e.g., voltage and/or current, that is transmitted by the distribution transformers 104, 121. Each meter data collection device 986-991 translates the sensed characteristics into meter data 935-940, respectively. The meter data 935-940 is data indicative of electrical characteristics, such as, for example power consumed in addition to specific voltage and/or current measurements. Further, each meter data collection device 986-991 transmits the meter data 935-940, respectively, to the operations computing device 287 via the network 280. Upon receipt, the operations computing device 287 stores the meter data 935-940 received from the meter data collection devices 986-991 indexed (or keyed) with a unique identifier corresponding to the meter data collection device 986-991 that transmits the meter data 935-940.), 
electrical signaling data from a transformer related to electricity being processed by the transformer located and arranged in a grid network and to which the apparatus is mounted in relation to (fig 4:308&391, par[0085], [0086], [0087]: wherein the transformer data 391 collects electrical signaling data from a transformer related to electrical signaling being processed by the transformer located and arranged in a grid network),
metered data from at least one electric meter related to associated electrical signaling being provided from the transformer to a building or structure in the grid network_(fig 4:390, par[0083], [0084], [0085]: wherein the meter data 390 collects metered data from at least one electric meter related to associated electrical signaling being provided from the transformer to a building or structure in the grid network), and
other wireless network data from other wireless network communication devices deployed in and around the grid network (fig 4:392, par [0039], [0088], wherein the line data 273-275 is data indicative of power usage measurements obtained from the line data collection system 290 along transmission lines 101b-101 d that are collected by the line data 392 in the internal circuitry of the operations computing device 287), and 
determine corresponding signaling containing information about the collected data for further processing, based upon the signaling received (fig 4:308, par[0092], [0093]); 
wherein the internal circuitry is configured to establish a wireless mesh network accessible to the other wireless network communication devices (par[0042], [0058], [0059], [0060]), collect the other wireless network data from the other wireless network communication devices deployed in the wireless mesh network (fig 4:392, par [0039], [0088], wherein the line data 273-275 is data indicative of power usage measurements obtained from the line data collection system 290 along transmission lines 101b-101 d that are collected by the line data 392 in the internal circuitry of the operations computing device 287). 
Grid2020 does not explicitly disclose the other wireless network data being unrelated to the electricity being processed by the transformer and unrelated to the metered data; to determine corresponding signaling containing information about the collected data for transmitting back to a central location or other connection device for further processing, based upon the signaling received; wherein the internal circuitry is configured to communicate the collected other wireless network data back to the central location or other connected devices; wherein the wireless mesh network established by the apparatus is configured to provide Internet connectivity capability to the other wireless network devices. 
Gerszberg discloses the other wireless network data being unrelated to the electricity being processed by the transformer and unrelated to the metered data (fig 14:1404, 122-124, par[0059], [0123], [0124]: The sensors 1404 of the waveguide system 1402, the sensors 1404 can comprise one or more of a temperature sensor 1404 a, a disturbance detection sensor 1404 b, a loss of energy sensor 1404 c, a noise sensor 1404 d, a vibration sensor 1404 e, an environmental (e.g., weather) sensor 1404 f, and/or an image sensor 1404 g. The temperature sensor 1404 a can be used to measure ambient temperature, a temperature of the waveguide 1406, a temperature of the power line 1410, temperature differentials (e.g., compared to a set-point or baseline, between 1046 and 1410, etc.), or any combination thereof.. Further, The mobile devices 122-124 are technically equivalent to other wireless network devices); to determine corresponding signaling containing information about the collected data for transmitting back to a central location or other connection device for further processing, based upon the signaling received (fig 14:1411,1414,1418 and 1420; par[0121], [0122], [0135]); wherein the internal circuitry is configured to communicate the collected other wireless network data back to the central location or other connected devices (fig 16:1601; par[0129], [0130], [0131], [0135]); wherein the wireless mesh network established by the apparatus is configured to provide Internet connectivity capability to the other wireless network devices (par[0054], [0059]: The mobile devices 122-124 are technically equivalent to other wireless network devices). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, as disclosed by Grid2020, so as to include the feature of transmitting data to a central location, as taught by Gerszberg, because the use of the central location office provides electrical load forecasting and load level control and regulation in association with the metered apparatus. 

As per claim 2, Grid2020 in view of Gerszberg  discloses the apparatus according to claim 1, and further discloses wherein the internal circuitry is further configured to backhaul the corresponding signaling to the central location or other connection device for further processing, including where the corresponding signaling is wireless signaling (Gerszberg par[0061]: The dielectric waveguide coupling devices 106, 108, 110 can be used in a backhaul communication system, providing network connectivity to base station devices. Dielectric waveguide coupling devices can be used in many circumstances where it is desirable to transmit guided wave communications over a wire, whether insulated or not insulated). 

As per claim 3, Grid2020 in view of Gerszberg  discloses the apparatus is a transformer monitor, communication and data collection device comprising: 
a transceiver (Grid2020 fig 2B, par[0043], [0050]: receive data), 
a transmitter (Grid2020 fig 2b: shows the computing device is transmitter) and 
the internal circuitry configured to backhaul (Gerszberg par[0061]: The dielectric waveguide coupling devices 106, 108, 110 can be used in a backhaul communication system, providing network connectivity to base station devices. Dielectric waveguide coupling devices can be used in many circumstances where it is desirable to transmit guided wave communications over a wire, whether insulated or not insulated) and comprising the transformer monitoring circuitry, the smart grid collection circuitry, and the radio, optical or other wireless mesh networking circuitry (Grid20 fig 4:391, par[0085], [0086]: wherein the transformer data 391 is technically equivalent to the transformer monitoring circuitry), smart grid collection circuitry (fig 4:390, par[0083]: wherein the meter data 390 is technically equivalent to the smart grid collection circuitry), and radio, optical or other wireless mesh networking circuitry (Gerszberg fig 14:1404, 122-124, par[0059], [0123], [0124]: The sensors 1404 of the waveguide system 1402, the sensors 1404 can comprise one or more of a temperature sensor 1404 a, a disturbance detection sensor 1404 b, a loss of energy sensor 1404 c, a noise sensor 1404 d, a vibration sensor 1404 e, an environmental (e.g., weather) sensor 1404 f, and/or an image sensor 1404 g. The temperature sensor 1404 a can be used to measure ambient temperature, a temperature of the waveguide 1406, a temperature of the power line 1410, temperature differentials (e.g., compared to a set-point or baseline, between 1046 and 1410, etc.), or any combination thereof. Further, The mobile devices 122-124 are technically equivalent to other wireless network devices). 

As per claim 4, Grid2020 in view of Gerszberg discloses the apparatus, and further discloses wherein transformer monitor, communication and data collection device comprises a housing with a magnet or bolt attachment for attaching the housing to a corresponding housing of the transformer located and arranged in the grid network (Grid2020 latch 1002, para [0066] "The main unit 1001 comprises sections 1016 and 1017 that are hingedly coupled at hinge 1015. When installed and in a closed position (as shown in FIG. 3), the sections 1016 and 1017 connect together via a latch 1002 and a conductor cable runs through an opening 1020 formed by coupling the sections 1016 and 1017.").

As per claim 6, Grid2020 in view of Gerszberg discloses the apparatus, and wherein transformer monitor, communication and data collection device comprises an upper housing, a lower housing base and internal circuitry configured to implement transmission, reception, networking and data aggregation, and sensor input signal processing functionality (Grid2020para [0066]-(0068] "The main unit 1001 comprises sections 1016 and 1017 that are hingedly coupled at hinge 1015. When installed and in a closed position (as shown in FIG. 3), the sections 1016 and 1017 connect together via a latch 1002 and a conductor cable runs through an opening 1020 formed by coupling the sections 1016 and 1017. [0067] The main unit 1001 comprises a sensing unit housing section 1018 that houses a current detection device (not shown) for sensing current flowing through the conductor cable around which the sections 1016 and 1017 are installed. As described hereinabove with respect to the satellite unit 1021, the current detection device comprises an implementation of one or more Ragowski coils as described in U.S. Patent No. 7,940,039, which is incorporated herein by reference. par[0068] Unlike the satellite unit 1021, the main unit section 1017 comprises an extended boxlike housing section 1012. Within the housing section 1012 resides one or more printed circuit boards (PCB) (not shown), semiconductor chips (not shown), and/or other electronics (not shown) for performing operations related to the general purpose transformer monitoring device 1000. In one embodiment, the housing section 1012 is a substantially rectangular housing; however, differently sized and differently shaped housings may be used in other embodiments). 

As per claim 9, Grid2020 in view of Gerszberg discloses the apparatus according to claim 1, and further discloses wherein the metered data is received from the at least one of an electric meter associated with the building or structure, a gas meter, or a water meter (Grid2020 para [0036] "The electrical system of each consumer premise 106-111 interfaces with a corresponding consumer premise's electrical meter 112-117, respectively. Each electrical meter 112-117 measures the amount of electricity consumed by the consumer premises' electrical system to which it is coupled. In order to charge a customer who is responsible for the consumer premise, a power company (e.g., a utility company or a metering company) retrieves data indicative of the measurements made by the electrical meters 112-117 and uses such measurements to determine the consumer's invoice dollar amount representative of how much electricity has been consumed at the consumer premise 106- 111. Notably, readings taken from the meters 112-117 reflect the actual amount of power consumed by the respective consumer premise electrical system. Thus, in one embodiment of the present disclosure, the meters 112-117 store data indicative of the power consumed by the consumers."). 

As per claim 10, Grid2020 in view of Gerszberg discloses the apparatus according to claim 9, and further discloses wherein the metered data is received either from a single phase residential electric meter associated with a residential building, or three-phase commercial electric meter associated with a commercial structure (Grid2020 para [0073]" In one embodiment, the general purpose transformer monitoring device 1000 may be used to collect voltage and current data from a three phase system (if multiple general purpose transformer monitoring devices 100 are used) or a single phase system."). 

As per claim 11, Grid2020 in view of Gerszberg discloses the apparatus according to claim 1, and further discloses wherein the signaling further comprises associated information about the distribution of the electrical signaling in the grid network (Grid2020 para [0038] "As will be described further herein, meter data (not shown) (i.e., data indicative of readings taken by the meters 112-117) and transformer data (not shown) (i.e., data indicative of readings taken by the transformer data collection system 105) may be stored, compared, and analyzed in order to determine whether particular events have occurred, for example, whether electricity theft is occurring or has occurred between the distribution transformers 104, 121 and the consumer premises 106-111 or to determine whether power usage trends indicate a need or necessity for additional power supply equipment. In this regard, with respect to the theft analysis, if the amount of electricity being received at the distribution transformers 104, 121 is much greater than the cumulative (or aggregate) total of the electricity that is being delivered to the consumer premises 106-117, then there is a possibility that an offender may be stealing electricity from the utility providing the power."). 

As per claim 12, Grid2020 in view of Gerszberg discloses the apparatus according to claim 11, and further discloses wherein the associated information includes distribution information about a power outage, the voltage of the electrical signaling, and/or transformer monitoring, including voltage analysis, digital rights management (ORM) or energy theft (Grid2020 energy theft, para [0038] "As will be described further herein, meter data (not shown) (i.e., data indicative of readings taken by the meters 112-117) and transformer data (not shown) (i.e., data indicative of readings taken by the transformer data collection system 105) may be stored, compared, and analyzed in order to determine whether particular events have occurred, for example, whether electricity theft is occurring or has occurred between the distribution transformers 104, 121 and the consumer premises 106-111 or to determine whether power usage trends indicate a need or necessity for additional power supply equipment. In this regard, with respect to the theft analysis, if the amount of electricity being received at the distribution transformers 104, 121 is much greater than the cumulative (or aggregate) total of the electricity that is being delivered to the consumer premises 106-117, then there is a possibility that an offender may be stealing electricity from the utility providing the power."). 

As per claim 13, Grid2020 in view of Gerszberg discloses the apparatus according to claim 12, wherein the apparatus comprises the central location or other connection device configured with a corresponding signal processor to receive the corresponding signaling and determine utility analyst information that relates to a delivery substation analysis, proactive asset monitoring, distribution asset utilization, transmission and distribution (T&D) substation analysis, energy audits and analysis, load control and/or geographic localization (Grid2020 proactive asset monitoring, para [0038] "As will be described further herein, meter data (not shown) (i.e., data indicative of readings taken by the meters 112-117) and transformer data (not shown) (i.e., data indicative of readings taken by the transformer data collection system 105) may be stored, compared, and analyzed in order to determine whether particular events have occurred, for example, whether electricity theft is occurring or has occurred between the distribution transformers 104, 121 and the consumer premises 106-111 or to determine whether power usage trends indicate a need or necessity for additional power supply equipment. In this regard, with respect to the theft analysis, if the amount of electricity being received at the distribution transformers 104, 121 is much greater than the cumulative (or aggregate) total of the electricity that is being delivered to the consumer premises 106-117, then there is a possibility that an offender may be stealing electricity from the utility providing the power").

As per claim 14, Grid2020 in view of Gerszberg discloses the apparatus according to claim 13, and further discloses wherein the corresponding signal processor is configured to provide power utility signaling containing information about conservation, load curtailment and/or a demand response for controlling a power utility (Grid2020 para [0093], [0094] "Additionally, the analytic logic 308 may use the meter data 390 (FIG. 4), the transformer data 391, the line data 392, and the configuration data 312 (collectively referred to as "operations computing device data") to determine asset loading. For example, analyses may be performed for substation and feeder loading, transformer loading, feeder section loading, line section loading, and cable loading. Also, the operations computing device data may be used to produce detailed voltage calculations and analysis of the system 100 and/or technical loss calculations for the components of the system 100, and to compare voltages experienced at each distribution transformer with the distribution transformer manufacturer minimum/maximum voltage ratings and identify such distribution transformer (s) which are operating outside of the manufacturer's suggested voltages range thereby helping to isolate power sag and power swell instances, and identify distribution transformer sizing and longevity information. [0094] In one embodiment, a utility company may install load control devices (not shown). In such an embodiment, the analytics logic 308 may use the operations computing device data to identify one or more locations of load control devices."). 

As per claim 15, Grid2020 in view of Gerszberg discloses the apparatus according to claim 3, and further discloses wherein the transformer monitor, communication and data collection device comprises one or more cables configured to provide for data and device power (Grid2020 par[0066]-[0069] "The main unit 1001 comprises sections 1016 and 1017 that are hingedly coupled at hinge 1015. When installed and in a closed position (as shown in FIG. 3), the sections 1016 and 1017 connect together via a latch 1002 and a conductor cable runs through an opening 1020 formed by coupling the sections 1016 and 1017.The main unit 1001 comprises a sensing unit housing section 1018 that houses a current detection device (not shown) for sensing current flowing through the conductor cable around which the sections 1016 and 1017 are installed. As described hereinabove with respect to the satellite unit 1021, the current detection device comprises an implementation of one or more Ragowski coils as described in U.S. Patent No. 7,940,039, which is incorporated herein by reference. Unlike the satellite unit 1021, the main unit section 1017 comprises an extended boxlike housing section 1012. Within the housing section 1012 resides one or more printed circuit boards (PCB) (not shown), semiconductor chips (not shown), and/or other electronics (not shown) for performing operations related to the general purpose transformer monitoring device 1000. In one embodiment, the housing section 1012 is a substantially rectangular housing; however, differently sized and differently shaped housings may be used in other embodiments. Additionally, the main unit 1001 further comprises one or more cables 1004, 1007. The cables 1004, 1007 may be coupled to a conductor cable or corresponding bus bars (not shown) and ground or reference voltage conductor (not shown), respectively, for the corresponding conductor cable, which will be described further herein."). 

As per claim 17, Grid2020 in view of Gerszberg discloses the apparatus according to claim 1, and further discloses wherein the apparatus is a node in the wireless mesh network (Gerszberg fig 1&16, par[0053], [0054]) comprising: 
a first transformer mounted monitor, communication and data collection device having the internal circuitry (Grid2020 para [0040]-[0041]" FIG. 2A depicts the transformer data collection system 105 in accordance with an embodiment of the present disclosure and a plurality of meter data collection devices 986- 991. The transformer data collection system 105 comprises one or more transformer monitoring devices 243, 244 (FIG. 1). Note that only two transformer monitoring devices 243, 244 are shown in FIG. 2A but additional transformer monitoring devices may be used in other embodiments, one or a plurality transformer monitoring devices for each distribution transformer 104, 121 (FIG. 1) being monitored, which is described in more detail herein. Notably, in one embodiment of the present disclosure, the transformer monitoring devices 243, 244 are coupled to secondary side of the distribution transformers, 104, 121 respectively. Thus, measurements taken by the transformer monitoring devices 243, 244 are taken, in effect, at the distribution transformers 104, 121 between the distribution transformers 243, 244 and the consumer premises 106-111 (FIG.1)."); 
a second transformer mounted monitor, communication and data collection device having a second internal circuitry configured to implement signal processing functionality corresponding to the internal circuitry in relation to a second transformer and providing second corresponding signaling containing corresponding information about corresponding collected data related to corresponding electrical signaling and corresponding associated electrical signaling for further processing back at the central location or other connection device (Grid2020 para [0040][0042] "FIG. 2A depicts the transformer data collection system 105 in accordance with an embodiment of the present disclosure and a plurality of meter data collection devices 986- 991. The transformer data collection system 105 comprises one or more transformer monitoring devices 243, 244 (FIG. 1). Note that only two transformer monitoring devices 243, 244 are shown in FIG. 2A but additional transformer monitoring devices may be used in other embodiments, one or a plurality transformer monitoring devices for each distribution transformer 104, 121 (FIG. 1) being monitored, which is described in more detail herein. Notably, in one embodiment of the present disclosure, the transformer monitoring devices 243, 244 are coupled to secondary side of the distribution transformers, 104, 121 respectively. Thus, measurements taken by the transformer monitoring devices 243, 244 are taken, in effect, at the distribution transformers 104, 121 between the distribution transformers 243, 244 and the consumer premises 106-111 (FIG. 1). Additionally, the transformer monitoring devices 243, 244, the meter data collection devices 986-991, and an operations computing device 287 may communicate via a network 280. The network 280 may be any type of network over which devices may transmit data, including, but not limited to, a wireless network, a wide area network, a large area network, or any type of network known in the art or future-developed."); and 
either the first transformer mounted monitor, communication and data collection device provides the corresponding signaling to the second transformer mounted monitor, communication and data collection device for providing back to the central location or other connection device, or the second transformer mounted monitor, communication and data collection device provides the second corresponding signaling to the first transformer mounted monitor, communication and data collection device for providing back to the central location or other connection device (Grid2020 para [0071] "During operation, the satellite unit 1021 and/or the main unit 1001 collects data indicative of current through a conductor cable. The satellite unit 1021 transmits its collected data via the cable 1011 to the main unit 1001. Additionally, the cables 1004, 1007 may be used to collect data indicative of voltage corresponding to a conductor cable about which the satellite unit is installed. The data indicative of the current and voltage sensed corresponding to the conductor may be used to calculate power usage"). 

As per claim 18, Grid2020 in view of Gerszberg discloses the apparatus according to claim 2, and further discloses wherein the internal circuitry is further configured to provide the corresponding signaling to the central location or other connection device for further processing via wireless signal, including via a cloud network (Grid2020 para [0042] "Additionally, the transformer monitoring devices 243, 244, the meter data collection devices 986-991, and an operations computing device 287 may communicate via a network 280. The network 280 may be any type of network over which devices may transmit data, including, but not limited to, a wireless network, a wide area network, a large area network, or any type of network known in the art or future-developed."). 

As per claim 20, Grid2020 in view of Gerszberg discloses the apparatus according to claim 1, wherein the wireless mesh network established by the apparatus further comprises the at least one electric meter, and the other wireless network communications devices comprise one or more of a smart phone, tablet, computer, laptop, set-top box, home automation device, or other digital device (Grid2020 par[0050]) and (Gerszberg par[0053], [0054], [0160]). 

As per claim 23, Grid2020 in view of Gerszberg discloses the transformer monitor, communication and data collection device is configured to receive digital data from and transmit digital data to the other wireless network communication devices (Gerszberg fig 19:1910, par[0160], [0161]), and wherein the other wireless network communication devices comprise one or more of a smart phone, tablet, computer, laptop, set-top box, home automation device, or other digital device (Grid2020 par[0050]) and (Gerszberg par[0053], [0054], [0160]). 

As per claim 24, Grid2020 in view of Gerszberg discloses the apparatus according to claim 3, wherein the wireless mesh network is configured to provide Internet connectivity capability to the other wireless network devices deployed in the wireless mesh network (Gerszberg par[0054], [0059], [0160]: The mobile devices 122-124 are technically equivalent to other wireless network devices). 

As per claim 25, Grid2020 in view of Gerszberg discloses the apparatus wherein the other wireless network communication devices comprise one or more of a smart phone, tablet, computer, laptop, set-top box (Gerszberg par[0053], [0054], [0160]). 

As per claim 26, Grid2020 in view of Gerszberg  discloses the apparatus according to claim 3, wherein the transformer monitor, communication and data collection device is a central node for aggregating data from each of the wireless network communication devices in the wireless mesh network, which comprises the at least one electric meter (Grid2020 para [0048], [0083], [0084, [0085]:  The meter data collection devices 986-991 are communicatively coupled to the network 280. During operation, each meter data collection device 986 -991 senses electrical characteristics of the electricity, e.g., voltage and/or current, that is transmitted by the distribution transformers 104, 121. Each meter data collection device 986-991 translates the sensed characteristics into meter data 935-940, respectively. The meter data 935-940 is data indicative of electrical characteristics, such as, for example power consumed in addition to specific voltage and/or current measurements. Further, each meter data collection device 986-991 transmits the meter data 935-940, respectively, to the operations computing device 287 via the network 280. Upon receipt, the operations computing device 287 stores the meter data 935-940 received from the meter data collection devices 986-991 indexed (or keyed) with a unique identifier corresponding to the meter data collection device 986-991 that transmits the meter data 935-940.), and the other wireless network communications devices comprise one or more of a smart phone, tablet, computer, laptop, set-top box, home automation device, or other digital device (Gerszberg par[0054], [0059], [0160]: The mobile devices 122-124 are technically equivalent to other wireless network devices). 

2.	Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grid2020 in view of Gerszberg , and further in view of US 6,211, 764B1 to SCHWEITZER, JR. (hereinafter 'Schweitzer'). 
As per claim 5, Grid2020 in view of Gerszberg  discloses the apparatus according to claim 1, but does not specifically disclose wherein the apparatus further comprises a transformer monitor, communication and data collection device having a housing that is waterproof and environmentally sealed and that contains the internal circuitry therein. 
However, Schweitzer does disclose the apparatus further comprises a transformer monitor, communication and data collection device having a housing that is waterproof and environmentally sealed and that contains the internal circuitry therein (col 2, In 34-46 "A removable current transformer for installation on an electrical conductor located underwater includes a plurality of elongated strips of resilient magnetic material arranged side-by-side and joined at the ends thereof to form a magnetic core. The core is formed into a closed loop and has four sides being generally rectilinear and dimensioned to receive the electrical conductor. One side includes an interlocking connection means for establishing a separable connection between segments of that side. One side includes a current carrying means for supplying a current to a remote condition monitoring device. The transformer includes a means for resisting moisture so as to enable said core to be submersed underwater). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, as disclosed by Grid2020, so as to include the use of a waterproof housing, as taught by Schweitzer, because the use of a waterproof housing ensures that the internal electronics will not be damaged by moisture or water leaks, thus improving the performance and the longevity of the apparatus. Additionally, a waterpoof housing allows for the apparatus to be used in locations where rain and/or moisture is expected to be present. 

As per claim 16, Grid2020 in view of Gerszberg  discloses the apparatus according to claim 6, but does not specifically disclose wherein the transformer monitor, communication and data collection device comprises a wireless power transfer module configured for wireless power transfer via inductance or tuned magnetic resonance. 
Schweitzer does disclose the use of magnetic material to provide for wireless power transfer between two devices. (col 2, In 34-46: "A removable current transformer for installation on an electrical conductor located underwater includes a plurality of elongated strips of resilient magnetic material arranged side-by-side and joined at the ends thereof to form a magnetic core. The core is formed into a closed loop and has four sides being generally rectilinear and dimensioned to receive the electrical conductor. One side includes an interlocking connection means for establishing a separable connection between segments of that side. One side includes a current carrying means for supplying a current to a remote condition monitoring device. The transformer includes a means for resisting moisture so as to enable said core to be submersed underwater."). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, as taught by Grid2020, so as to include the use of wireless power transfer, as taught by Schweitzer, because the use of wireless power allows for a secondary device to be powered without needing wires or an opening in a housing, thus improving the environmental seal of a housing. 

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grid2020 in view of Gerszberg , and further in view of US 4,724,381 A to CRIMMINS. 
As per claim 7, Grid2020 in view of Gerszberg  discloses the apparatus according to claim 6, but does not disclose wherein the internal circuitry includes, or forms part of, a built-in antenna / optical network that is either incorporated directly into the upper housing or the lower housing base or located externally to the upper housing or the lower housing base.
Crimmins discloses the internal circuitry includes, or forms part of, a built-in antenna/ optical network that is either incorporated directly into the upper housing or the lower housing base or located externally to the upper housing or the lower housing base, or forms part of, a built-in antenna/ optical network that is either incorporated directly into the upper housing or the lower housing base or located externally to the upper housing or the lower housing base (col 2, In 36-53 "It is therefore an object of the present invention to provide an improved antenna system for use in a power transmission line monitoring system. Another object is to provide an antenna with a desirable radiation pattern with improved gain and directivity characteristics for transmitting signals to a remote ground station. A further object of the invention is to provide an antenna system with an improved impedance matching network providing broadband capabilities. Another object of the invention is to provide an antenna system which utilizes the toroidal housing of a transmission line sensor as a resonating choke to drive the hub of the housing to radiate high frequency signals. Still another object of the invention is to utilize the transmission line conductor in cooperation with the sensor module housing as a line antenna for radiating signals to a remote station."). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, as disclosed by Grid2020, so as to include the use of a sensor housing with an antenna, as taught by Crimmins, because the use of the housing with the antenna improves the transmission power of the antenna, thus improving the signal power and distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685